DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 10/11/2022 in response to PTO Office Action mailed 04/11/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 23 and 24 are amended.  No claims are added or canceled.  As a result, claims 23 and 24 are pending in this office action.
Response to Arguments
3.	Applicant’s argument with respect to claims 23 and 24 have been considered but are not persuasive and the details are as follow:
	Applicant’s argument with respect to 35 USC 112 rejections stated as “Applicant disagreed that claims 23 and 24 are failing to comply with the written description requirement”.
	In response to Applicant’s argument, the Examiner disagrees because Figure 4 and para. [0017]-para. [0024] and para. [0061] are insufficient to support the argued features. Applicant attempted to incorporate additional descriptions/explanations (See Applicant’s arguments, pages 3-5) that were not first disclosed in the specification. The specification should support the claimed features in full, clear, concise and exact terms and explanations/descriptions not present on the filing date of the application in the specification, claims, or drawings are usually new matter. See MPEP 2163.06.  
	Applicant’s argument with respect to 35 USC 103 stated as “Herrington’s contemplation of users sharing content with their friends is merely friendly to friend sharing.  That is not the same thing as targeting other based upon a dynamic scoring function, where a user directs at least a portion of the publication content to other users in exchange for royal payments.
	In response to Applicant’s argument, the Examiner disagrees because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification does not have support for the claimed feature “…individual user control distribution of said publication content to themselves and others” in claim 23 and “the dynamic scoring function infers inclusion criteria for a first of said users from demographic information provided by a second of said users” in claim 24.  Applicant’s specification only has support for the subscriber or the user to provide content to the VPP system, but Applicant’s specification is silence on the users or subscribers are distributing the content to themselves and others.  In addition, the Patent Board found NO support in Applicant’s specification for the claimed feature “wherein each user has access to provide input to the dynamic score criteria” (See Patent Board Decision filed on 06/302021).


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "themselves”.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 is rejected because it is depended on claim 23.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claim 23 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Herrington et al. (US 2005/0033657 A1), hereinafter Herrington and in view of Seigel et al. (US 2001/0051876 A1), hereinafter Seigel.

Referring to claim 23, Herrington discloses a method of generating a printed periodical publication (See para. [0002] and para. [0116], a system for generating, distributing and printing digital media content including magazines and other newsstand publications), with at least partial individual user control over inclusion of publication content (See para. [0108] the system allows any customer or user to provide content headers, e.g. Foreign Policy, Campaign Finance Reform, Embryonic Stem cells or etc., the users decide what articles belong within each group), and distribution of said publication content to themselves and others (See para. [0013], para. [0016], para. [0125], para. [0134] the users can share their favorite data content to other users), comprising: 
a) a user database set comprising a plurality of users (See para. [0030], para. [0047] and Figures 3, 14, a customer database include user information from different users, the customer database maintains records of what users read and keep within a respective personal history file and monitors future news or content);
 b) for each of said users, generating a custom subset of content from said publication content based upon a dynamic scoring function to match content with each user (See para. [0033], [0045], para. [0046] and para. [0049], para. [0062] and Figure 3, the system uses content profiling to provide user personalization functionality that is tailored to specific user ‘s characteristics and tastes.  For example, the user profiling requires gathering some personal information about a user, such as age, income, home city, interests etc. A selected collection of items can be grouped together consisting of content that users have searched for, viewed, kept or tracked in the past and based upon the selected concepts and topics of interest or content in which users express an interest, then the media platform recommend highly ranked/scored items which correlated closely with an individual user of defined groups in which users may belong, the system is generating a custom subset of content [e.g. a personalized set of content items tailored to specific user’s characteristics and tastes] from a plurality of publication content based upon a dynamic scoring function to match content with each user [e.g. the media platform provides the personalized set of content items based on highly ranked/scored items based on a user past action/behavior]); 
b) physically printing said custom subset to generate said printed periodical publication for each user (See para. [0066], para. [0113] and para. [0115], the system allows user to generate a printed publication including the personalized set of content items); and […] 
wherein each of said users has access to provide input to said publication content, through an online portal (See para. [0108] the system allows any customer or user to provide content headers, e.g. Foreign Policy, Campaign Finance Reform, Embryonic Stem cells or etc., the users decide what articles belong within each group); wherein each user has access to provide input to the dynamic scoring criteria (See para. [0033], [0045], para. [0046], para. [0048], para. [0049], para. [0125] and para. [0152],  the system allows users to input global parameters, e.g. the specific information for each user can be compiled within the customer database to identify and provide aggregate customer information that provide useful data including scoring or ranking the content items that are most popular content items viewed, most searched topics, what users viewed, search and etc., the customer database has useful aggregated user behavior data used to score/rank content items, and the media platform relied on this aggregated user behavior data to send highly ranked/scored content items to each recipients.  Each user provide input [e.g. providing global parameters to a customer database] to the dynamic scoring criteria [e.g. ranking and scoring the content items viewed, most search topics etc.] for providing or receiving said publication content); and wherein each user has access to direct at least a portion of the publication content to other users (See para. [0010] and para. [0076], each user to share and organize a wide variety of content from numerous content providers across a network such as the Internet.  For example, the user can access a convenient “EMAIL a friend” button to share a selected photo that can be accompanied with a blob to a corresponding story with other users in the network) in exchange for royalty payments (See para. [0014], the users may accept payments when sharing content, since the content itself is not free and have online subscription rates. At the same time, competitive a-la-carte pricing for premium items and print versions/subscriptions can also be added).
Herrington discloses everything and “each user has access to provide input to the dynamic scoring criteria …” (See Patent board decision filed on 06/30/2021, pages 6 and 7) but does not explicitly disclose delivering said physically printed publication to a distinct physical address for each of said users.
 Seigel discloses delivering said physically printed publication to a distinct physical address for each of said users (See para. [0162], the system sends the printed publication to a physical address of the user); wherein each of said users has access to provide input to said publication content (See para. [0016], para. [0106] and para. [0135], the user provides graphic and media intensive content or modifies the content, the system also uses multiple user contexts to provide content), through an online portal; wherein each user has access to provide input to the dynamic scoring criteria (See para. [0089] and para. [0104] ,the system asks users to provide input what he/she likes and updates scores which associated with a user profile).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the delivery step of the Herrington system to deliver a physically printed publication to a physical address of a user, as taught by Seigel in order to improve user experiences and  provide new ways for merchants to market and distribute their merchandise to potential consumers since some users may preferred a traditional printed article while other users may prefer digital (See Seigel, para. [0007] and para. [0162]). In addition, both references (Seigel and Herrington) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as personalizing, customizing and distributing distinctive media products. This close relation between both references highly suggests an expectation of success.
7.	Claim 24 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Herrington (US 2005/0033657 A1) and in view of Seigel US 2001/0051876 A1) and further in view of Maislos (US 2008/0103907).
As to claim 24, Herrington discloses the dynamic scoring function infers inclusion criteria for a first of said users from demographic information (See para. [0046], the system calculates ranks or scores using less complicated algorithm or function based on based on user profiling information including personal information about a user: age, income, home city, interests and gender or etc., the system locates other high-ranking content items that are liked or interested by other users with similar profiles). 
In addition, Maislos also discloses the dynamic scoring function infers inclusion criteria for a first user from demographic information provided by a second user (See para. [0139], the system ranks information using an algorithm that weights relative contribution of each users depending on his/her relatedness and trust level share the same demography information).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the dynamic scoring of the Herrington system to include demographic information provide by a second user, as taught by Maislos to provide more relevant content or search results ordered by and/or augmented with demographic data of associated users (See Maislos, para. [0005]). In addition, all references (Seigel and Herrington) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as personalizing, customizing and distributing distinctive data content to an individual user. This close relation between all references highly suggests an expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153